Citation Nr: 1040673	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-17 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
hemorrhoids.

2.  Entitlement to a compensable rating for service-connected 
endometriosis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
lumbosacral spine, and if so, whether service connection may be 
granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1986 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in August 2006 and 
February 2009 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to compensable ratings for service-
connected endometriosis and hemorrhoids are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In a decision issued in November 2002,  the RO denied service 
connection for arthritis of the lumbosacral spine, and the 
Veteran failed to perfect an appeal of that denial, such that it 
became final.

2.  The evidence submitted since November 2002 is cumulative, 
fails to relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a lower 
back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter dated in 
October 2008, which was sent prior to the initial adjudication of 
the Veteran's claim to reopen.  The letter apprised the Veteran 
of the new and material evidence necessary to reopen her claim 
and the reason her claim was initially denied, thereby complying 
with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to the duty to assist, all treatment records identified by the 
Veteran as relevant were obtained.  The Veteran was also offered 
the opportunity to testify at a hearing before the Board, but she 
declined.  Moreover, the Veteran was afforded a VA examination 
and medical opinion regarding the etiology of her currently 
diagnosed lower back disorder.  In sum, the Board finds that VA's 
duties to notify and assist have been met, and therefore there is 
no prejudice to the Veteran in adjudicating this appeal.

Claim to Reopen

The Veteran's initial service connection claim for arthritis of 
the lumbosacral spine was denied by a rating decision issued in 
September 1999.  After the passage of the Veterans Claims 
Assistance Act, the RO subsequently readjudicated the Veteran's 
service connection claim, as reflected by a November 2002 rating 
decision.  This decision became final after the Veteran failed to 
perfect an appeal of the denied claim.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's service connection claim because 
although the evidence reflected the Veteran's complaints of and 
treatment for back pain during service and osteoarthritis of the 
lumbar spine diagnosed three years after service in 1999, the 
evidence failed to reflect that the Veteran had developed 
arthritis of the lumbar spine to a compensable degree within one 
year of her discharge from service or any medical opinion linking 
her post-service lumbar spine arthritis to service.  

The relevant evidence of record at the time of the Veteran's 
initial service connection denial included the Veteran's 
submitted statements, service treatment records, VA and private 
treatment records, and a VA general medical examination report.   
The Veteran's service treatment records reflected her complaints 
of experiencing  lower back pain in 1990 after experiencing a 
head injury; again in 1993, at which time x-rays of the Veteran's 
lumbar spine were deemed negative; and again in 1995 after 
engaging in heavy lifting, at which time the Veteran was 
diagnosed with mechanical lower back pain and mechanical lumbar 
strain.  A 1999 VA general medical examination report included a 
diagnosis of chronic low back pain with minimal lumbar scoliosis, 
determined to be most likely mechanical lumbar strain with mild 
osteoarthritis and narrowing of the L5-S1 disc levels.  The 
Veteran's private and VA treatment records reflected notations of 
lower back pain in 2002, with the Veteran reporting tenderness of 
her back and demonstrating a limited range of lumbar motion, and 
a lumbar magnetic resonance imaging (MRI) report deemed to be 
unremarkable.  In her submitted statements, the Veteran asserted 
that her current lower back disorder, manifested by back pain, 
was attributable to service.

Evidence relevant to the Veteran's lower back disorder claim 
submitted since November 2002 includes statements authored by the 
Veteran, her daughter, and her boyfriend; VA treatment records; 
and a June 2009 VA examination and medical opinion regarding the 
etiology of the Veteran's currently diagnosed lower back 
disorder.   In her submitted statements, the Veteran continues to 
assert that her current lower back disorder is related to her in-
service duties and related back complaints, and in their 
submitted statements, the Veteran's daughter and boyfriend report 
their recollection of the Veteran experiencing back pain during 
service and after her discharge.  The Veteran's newly submitted 
VA treatment records reflect her continued reports of 
experiencing back pain, and the 2009 VA examination report 
reflects a current diagnosis of minimal lumbar spine degenerative 
joint disease, deemed not caused by or related to mechanical 
lower back pain diagnosed during military service.  In support of 
this determination that the Veteran's current lower back disorder 
was unrelated to service, the examiner stated that the radiologic 
studies of the Veteran's lumbar spine during service were 
negative for any pathology and that the Veteran's reported 
episodic back pain during service, assessed as consistent with 
muscular spasms or mechanical lower back pain, were not related 
to the Veteran's current findings of degenerative joint disease, 
as mechanical lower back pain is not a causative factor for 
degenerative joint disease.  

The Board finds that the Veteran has not submitted new and 
material evidence to reopen her previously denied claim.  The 
newly submitted statements from the Veteran, her daughter, and 
her boyfriend reflect contentions already of record, namely that 
the Veteran experienced lower back pain during service (as 
documented in her previously considered service treatment 
records) and that the Veteran experienced back pain after 
service, which the Veteran contends is related to service (as 
documented in her previously considered post-service VA and 
private treatment records and submitted statements).  
Furthermore, the Board notes that while the Veteran believes that 
her current lower back disorder is the result of her service-
related duties and injuries, the Veteran is not medically 
qualified to offer an opinion relating a current lower back 
disorder to service, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992), and lay assertions of medical causation cannot 
serve as the predicate to reopen a claim, Hickson v. West, 11 
Vet. App. 374 (1998).

The Board further finds that the Veteran's newly submitted VA 
treatment records are not material as they merely reflect the 
Veteran's continued reports of experiencing post-service back 
pain and do not contain a medical opinion linking her current 
complaints to service.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (medical records describing the Veteran's current 
condition are not material to the issue of service connection).  
Moreover, the Veteran's VA examination report and medical opinion 
similarly fail to suggest a reasonable probability of 
substantiating the Veteran's claim, as the examination report 
continues to reflect a diagnosis of lumbar spine arthritis and a 
VA examiner's opinion that the Veteran's post-service lumbar 
spine arthritis is not related to service.  See 38 C.F.R. 
§ 3.156(a) (defining materiality for the purposes of reopening a 
previously denied as raising a reasonable possibility of 
substantiating the claim).

Accordingly, the Board concludes that the evidence submitted 
since the RO's November 2002 decision is not new and material and 
does not serve to reopen the Veteran's claim.


ORDER

New and material evidence having not been presented, the 
Veteran's claim of entitlement to service connection for a lower 
back disorder is not reopened.



REMAND

A review of the claims file reflects that since the Veteran's 
increased rating claims were addressed in the statement of the 
case, other evidence related to the Veteran's increased rating 
claims has been associated with the Veteran's claims file, 
including the Veteran's submitted statements, VA treatment 
records, and two VA examination reports that assessed the 
severity of these service-connected disorders, namely November 
2008 and June 2009 VA examination reports.  Despite this relevant 
evidence added to the record since the last prior adjudication of 
the claims, the RO determined that a supplemental statement of 
the case (SSOC) was not warranted, as reflected in a September 
2009 memorandum of record.  Given the obvious relevance of these 
records, the case must be returned to the RO to initially 
consider the evidence, readjudicate the claims, and issue an 
appropriate SSOC, if they remain denied.  38 C.F.R. §§ 19.31, 
19.37 (2010). 

The Board further notes that in statement dated in March 2009, 
the RO reported that during her VA gynecological treatment 
earlier that same month, her treating gynecologist observed the 
presence of her recurring hemorrhoid that had not been evident 
during her VA examinations.  However, this VA treatment record, 
as well as all VA treatment records since June 2008, are not of 
record and should be obtained and associated with the Veteran's 
claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from June 2008 forward.

2.  Review the record, including the 
Veteran's statements and medical records 
associated with the Veteran's claimed file 
since May 2007, including the November 2008 
and June 2009 VA examination reports and VA 
treatment records, and readjudicate the 
Veteran's claims seeking compensable ratings 
for her service-connected endometriosis and 
hemorrhoids.  If any determination remains 
unfavorable to the Veteran, she must be 
furnished with an SSOC in accordance with 38 
U.S.C.A. § 7105(d) and 38 C.F.R. § 19.31, and 
be afforded the applicable time to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


